DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 and 21-33 are currently pending.  Claims 8-20 are canceled.  Claims 1 and 30 are amended.
Claims 1-7 and 21-33 are examined on their merits in light of the elected species of food.       


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  


Rejections Withdrawn

Claim Rejections - 35 USC § 112
In light of the amendments to the claims the rejection of claims 1-7 and 21-33 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are withdrawn.  

Rejections Maintained

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection of claims 1-7 and 29-33 under 35 U.S.C. 103 as being unpatentable over Capanema et al. WO 2016/049567 (3/31/2016)(10/3/2018 IDS)(“Capanema I”) in view of Cha et al. US 2015/0320057 (11/12/2015), Fornera et al.  EP 2949707 (12/2/2015) and Capanema et al. US 2017/0275385 (9/26/2014) (“Capanema II”) as evidenced by the specification is maintained.       
Capanema I teaches feedstuff compositions comprising a mixture of Type-I and Type II cellulose.  (See Abstract and claim 5).  Thus the composition comprises cellulose and also comprises at least some Type II cellulose as called for in instant claims 1 and 30.  The composition can further comprise lignin as called for in instant claims 5 and 30. (See claim 8).  Capanema I also teaches the possibility of removing the lignin from the composition so that a composition can also be obtained without lignin, so this would be less than 1% lignin as called for in instant claim 6.  (See claim 11).  
The particle size can be from 0.4 micrometers to about 100 micrometers. (See page 40).  The particles can be plastically deformed. (See [0134]).  Capanema I also teaches that the cellulose composition can be a feedstock, which reads on a food product as called for in instant claims 1 and 30.  Capanema I also teaches that the particles can have any shape, including a non-spherical shape. (See [0104]).
Capanema I teaches that the ratio of type-I cellulose to type-II cellulose can be 4.5:5.5. (See [0102]).  4.5:5.5 is at least 0.2 as called for in instant claims 7 and 30.  
Capanema I does not expressly teach a meat product, a leavenable product, a D50 of between 0.4 to 5 microns.  These deficiencies are made up for with the teachings of Cha et al., Fornera and Capanema II 
Cha et al. (Cha) teaches a food product which is a bakeable filling comprising cellulose.  In Example 2, Cha exemplifies a particle in Example 2 which particles have a D50 of 0.57. (See throughout and [0049]).  Although the particles in Example 2 do not contain cellulose, since there is no other mention of D50 in Cha, it would be well within the skill of the ordinarily skilled artisan to make a cellulose particle with this size, a D50 of 0.57. (See throughout and [0049]).  An ordinarily skilled artisan would be motivated to do so because of the success of the composition in Example 2. Cha teaches the benefits of sufficiently small particle size to provide the proper mouthfeel, flavor release and texture consistent with the savory flavors. (See [0012]).  Additionally, the Abstract and Cha expressly teaches particle sizes of cellulose that are less than 8 microns. (See Cha Abstract and [0034]).  
Cha teaches that leavenings may be present, which reads on a leavenable food product as called for in claims 2 and 31. (See [0045]).  Cha teaches that meat powder and meat flavoring may also be possible in the food product which reads on a meat analog product as called for in claims 3 and 32. (See [0031]). Cha teaches that a dough (leavenable food product) and meat product would be a desirable food product to make. (See [0031], [0043]-[0045] and throughout).  
Cha also teaches a composition with 3.5% particles which is at least 0.5% particles based on the total weight of the food product on a dry basis as called for in instant claim 4. (See Table 5 and Abstract and throughout).  The composition with 3.5% particles in Table 5 has 18% water or 18% liquid which is still greater than 0.5% on a dry weight basis. (100-18% water = 82% dry goods and 3.5% of 82% is 4.2% which is greater than 0.5%).  4.2% falls within the from 0.5 to 15.0 wt% called for in instant claims 29 and 33.  
Fornera teaches that crumbles comprise particles of the calcium carbonate-containing material and have a weight particle size d 75 of 0.7 to 3.0 µm and a weight median particle size d 50 of 0.5 to 2.0 µm.  (See claim 1).  A weight particle size d 75 of 0.7 to 3.0 µm overlaps with the D75 of less than about 8 microns called for in instant claim 30.  A weight particle size d50 of 0.5 to 2.0 µm overlaps with the D50 of about 0.4 microns to about 5 microns called for in instant claims 1 and 30.  
Fornera teaches that the crumbles of this size avoids the disadvantages of slurries, namely the incorporation of dispersants, and offers the advantages of a powder as regards the transportation but avoids its disadvantages, namely the low bulk density and flow at high dusting of powders. It has controlled particle size distribution, BET surface area, top cut and moisture pick-up susceptibility at low energy input; and can be used as dry product or can be easily made into a slurry at the customers site depending on the customers needs. (See [0011]).   
Capanema II teaches cellulose-containing compositions and method of making same are disclosed. The compositions comprise a cellulose product comprising a type-I cellulose, a type-II cellulose, amorphous cellulose, or a combination thereof. Further, methods are disclosed for making these compositions and for further hydrolyzing these compositions. (See Abstract).  Capanema II teaches a cellulose particle having a D50 of about 5 microns and how to make this size particle. (See [0205]).  A D50 of about 5 microns overlaps with the D50 of from 0.4 microns to 5 microns called for in instant claims 1 and 30.  (See [0108]).  Capanema II teaches that Cellulose materials merit special consideration in the current global concern over the environment and raw materials, because they are renewable, biodegradable, and are the world's most abundant natural polymer.  (See [0003]).  Capanema II also teaches that there is a need for compositions containing cellulose, methods for preparing them, and methods for using them. (See [0004]).  
It would be prima facie obvious for one of ordinary skill in the art making feedstuff compositions comprising a mixture of Type-I and Type II cellulose to use cellulose particles with D50 of 0.57 to make a leavenable product or a meat product as taught by Cha in order to have undissolved flavor ingredients of sufficiently small particle size to provide the proper mouthfeel, flavor release and texture consistent with the savory flavors as taught by Cha in a meat analog or leavenable food product which Cha teaches are desirable.  
It would be prima facie obvious for one of ordinary skill in the art making the feedstuff compositions comprising a mixture of Type-I and Type II cellulose to make the cellulose particles with a size d 75 of 0.7 to 3.0 µm as taught by Fornera in order to have the advantages of a powder as regards the transportation but avoid its disadvantages and can be easily made into a slurry as taught by Fornera.    
It would be prima facie obvious for one of ordinary skill in the art making the feedstuff compositions comprising a mixture of Type-I and Type II cellulose to make the cellulose particles with a size d 50 of about 5 µm as taught by Capanema II in order to fill this global need to have usable and effective cellulose particles as taught by Capanema II.    
With respect to the aspect ratio recited in claims 1 and 30, Capanema II teaches that its particles can have any shape, including a non-spherical shape. (See [0104]).  As evidenced by the specification at paragraph [0064], a non-spherical shape is defined to have an aspect ratio of greater than 1.  This reads on the greater than 1 and not greater than 1.5 called for in instant claims 1 and 30.  

The rejection of claims 21-26 under 35 U.S.C. 103 as being unpatentable over Capanema et al. WO 2016/049567 (3/31/2016)(10/3/2018 IDS)(“Capanema I”) in view of Cha et al. US 2015/0320057 (11/12/2015), Fornera et al.  EP 2949707 (12/2/2015) and Capanema et al. US 2017/0275385 (9/26/2014) (“Capanema II”) as applied to claims 1-7 and 29-33 and further in view of Seeley et al. US 2013/0115358 (5/9/2013) is maintained.      
The teachings of Capanema I in view of Cha, Fornera and Capanema II are described supra.  Capanema I in view of Cha, Fornera and Capanema II do not teach a food product that is egg-free and gluten free, do not teach a cake or a cake mix and do not teach an Allergen-free product. These deficiencies are made up with the teachings of Seeley et al. 
Seeley et al. (Seeley) teaches baked food products prepared using a carbonated liquid in combination with dry ingredients mixture that includes flour, a leavening agent, and a solid or semi-solid fat component. The use of carbonated liquid in preparing the baked food products allows them to be free of other ingredients, particularly liquid ingredients, including liquid oils, milk, and eggs, while maintaining a quality similar to baked food products prepared using such ingredients. Baked food products according to this invention are therefore acceptable for consumption by persons for whom consumption of the omitted conventional ingredient(s) would be unsuitable, such as persons having food allergies to the omitted ingredient(s). Also described are kits including the ingredients for preparing baked food products of the invention.  (See Abstract and throughout).  
Seeley teaches food products such as cake which is called for in instant claim 21. (See [0003],[0009] and [0058]).  Seeley also teaches mixes for its food products such as a cake mix as called for in instant claim 22. (See [0069] and claim 10).  Seeley also teaches the possibility of allowing its baked food products to be free of all allergens by omitting all of the ingredient which can be are allergens.  (See Abstract).  This reads on instant claim 26 allergen-free food product.  
Seeley teaches the use of gluten-free flour, the use of which results in a gluten-free food product which reads on that called for in instant claims 24 and 25. (See [0024]).  Seeley teaches an egg-free food product in Example 28 which reads on claims 23 and 25.  
It would be prima facie obvious for one of ordinary skill in the art making the feedstuff compositions comprising a mixture of Type-I and Type II cellulose to make a cake or cake mix that is allergen-free by omitting allergens as taught by Seeley in order to be able to provide a food product that could be consumed by those individuals with allergies.  


Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Capanema et al. WO 2016/049567 (3/31/2016)(10/3/2018 IDS)(“Capanema I”) in view of Cha et al. US 2015/0320057 (11/12/2015), Fornera et al.  EP 2949707 (12/2/2015) and Capanema et al. US 2017/0275385 (9/26/2014) (“Capanema II”) as applied to claims 1-7 and 29-33 and further in view of Baumanis et al. US 5413802 (5/9/1995).     
The teachings of Capanema I in view of Cha, Fornera and Capanema II are described supra.  Capanema I in view of Cha, Fornera and Capanema II do not teach a food product that is a meat with a meat form.  These deficiencies are made up with the teachings of Baumanis et al. 
Baumanis et al. (Baumanis) teaches a food product that is a meat product that contains a gelling agent wherein the gelling agent can comprise cellulose. (See Abstract and claim 2).  Baumanis teaches that a cellulose gelling agent can allow for the production of low fat meat products such as beef burgers. (See Example IV and claim 2).  A meat product (called for in instant claim 27) that is made of beef and is in the shape of a burger is called for in instant claim 28. (See Example IV).   Baumanis teaches that its meat product has a desirable appearance, taste and has good cooking performance characteristics. (See col. 1, lines 5-12).  Baumanis teaches the desirability of making a low fat beef burger with properties similar to the full fat version for a healthier option. (See col. 1, lines 15-25).
It would be prima facie obvious for one of ordinary skill in the art making the feedstuff compositions comprising a mixture of Type-I and Type II cellulose to make a beef burger as taught by Baumanis in order to be able to provide a low fat healthier food product with similar desirable properties to the full fat version as taught by Baumanis. 


Response to Arguments
Applicants’ comments of June 28, 2022 have been considered and the arguments are found to be mostly unpersuasive.    
Applicants note the amendments to claims 1 and 30 and where support can be found in the specification.  Applicants assert that the amendments address the indefiniteness rejections and the Examiner agrees.  These rejections have been withdrawn above.   
Applicants assert that Capanema I teaches a particle size with a D50 of about 5 microns to about 200 microns, so Capanema II adds nothing to the Examiner’s positions with regard to particles size not found in Capanema I.  Applicants assert that somehow Capanema has been improperly cited against claims 1 to 7 and 29 to 33.   
Applicants also note that Capanema II teaches that its particles can be any shape including a non-spherical shape and note the Examiner citing the specification for support that non-spherical particles can have any shape, including a non-spherical shape and a non-spherical shape is defined to have an aspect ratio of greater than 1.  Applicants also note that the citation of examples of 5.0 or 6.0 falls outside of the scope of the amended claims to have the range of 1.0 to 1.5.  


Applicants’ obviousness arguments have been carefully considered and are not found to be persuasive.  
In the rejection asserted above, Capanema II expressly teaches a cellulose particle having a D50 of about 5 microns. (See [0205]).  Capanema II teaches that Capanema II teaches that its particles can be any shape including a non-spherical shape.  Capanema II also teaches that there is a need for compositions containing cellulose, methods for preparing them, and methods for using them. (See [0004]).  Therefore, it would be prima facie obvious for one of ordinary skill in the art making feedstuff compositions comprising a mixture of Type-I and Type II cellulose to make the cellulose particles with a size d 50 of about 5 µm as taught by Capanema II in order to fill this global need to have usable and effective cellulose particles as taught by Capanema.  Additionally, Capanema II also expressly teaches how to make cellulose particle having a D50 of about 5 microns, so a person of ordinary skill in the art would have no difficult in making a cellulose particle of this size or a cellulose particle that is close to this size.  
Since Capanema II teaches that its particles can be any shape including a non-spherical shape and a non-spherical shape has an aspect ratio of greater than 1 as evidenced by the specification.  So Capanema II does have plenty to add to the rejection.  However, since Capanema II teaches relevant information in the rejection with respect to the claimed limitations there is no such thing as an improper citation against claims 1 to 7 and 29 to 33.  Additional prior art references teaching what Applicants are claiming emphasizes the strength of the prior art. 
With respect to Applicants argument that the citation of examples of 5.0 or 6.0 falls outside of the scope of the amended claims to have the range of 1.0 to 1.5, a non-spherical shape has an aspect of greater than 1 (as evidenced by the instant specification) and this overlaps with the claimed range of greater than 1 and less than 1.5.    

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619